DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to the Request for Continued Examination (RCE) dated 4/21/2022.
Claims 1, 7, and 19 are amended by this Examiner’s Amendment.
Claims 1-4, 6-10, and 12-22 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Ms. Lesley A. Leonessa (Applicant's Representative, Reg. No. 51,936) on 5/16/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
lines 3-4: replace the text of lines 3-4 with "identifying unique data on a source storage system of the storage system during a deduplication process using a virtual index stored on the source storage system, wherein the virtual index stored on the source storage system comprises a virtual index key;"
lines 5-7: replace the text of lines 5-7 with "retrieving, on the source storage system, a first virtual index key corresponding to a pointer stored at a logical address on the source storage system;"
lines 8-10: replace the text of lines 8-10 with "determining whether data associated with the logical address on the source storage system has been transferred to a target storage system by searching a deduplication index table stored on the target storage system for an entry that matches the virtual index key stored on the source storage system, wherein deduplicated data at a logical address on the target storage system of the storage system is replaced with the pointer stored at the logical address on the source storage system."
(Currently Amended)
lines 4-5: replace the text of lines 4-5 with "identify unique data on a source storage system of the storage system during a deduplication process using a virtual index stored on the source storage system, wherein the virtual index stored on the source storage system comprises a virtual index key;" 
lines 6-8: replace the text of lines 6-8 with "retrieve, on the source storage system, a first virtual index key corresponding to a pointer stored at a logical address on the source storage system;" 
lines 8-10: replace the text of lines 8-10 with "determine whether data associated with the logical address on the source storage system has been transferred to a target storage system by searching a deduplication index table stored on the target storage system for an entry that matches the virtual index key stored on the source storage system, wherein deduplicated data at a logical address on the target storage system of the storage system is replaced with the pointer stored at the logical address on the source storage system."
(Currently Amended)
lines 3-4: replace the text of lines 3-4 with "identifying unique data on a source storage system of the storage system during a deduplication process using a virtual index stored on the source storage system, wherein the virtual index stored on the source storage system comprises a virtual index key;"
lines 5-7: replace the text of lines 5-7 with "retrieving, on the source storage system, a first virtual index key corresponding to a pointer stored at a logical address on the source storage system;"
lines 8-10: replace the text of lines 8-10 with "determining whether data associated with the logical address on the source storage system has been transferred to a target storage system by searching a deduplication index table stored on the target storage system for an entry that matches the virtual index key stored on the source storage system, wherein deduplicated data at a logical address on the target storage system of the storage system is replaced with the pointer stored at the logical address on the source storage system."
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance during deduplication operations during asynchronous replication by comparing a virtual index key for data stored at a source storage system to a virtual index stored at a target storage system to determine whether the target storage system already stores a copy of the data stored at the source storage system based on whether the virtual index stored at the target storage system contains a match of the virtual index key from the source storage system.  If the target storage system does not contain a matching virtual index key, the data from the source storage system is copied to the target storage system and the virtual index stored at the target storage system is updated to contain the virtual index key from the source storage system; if the target storage system does contain a matching virtual index key, metadata (in the form of a logical reference) is used instead of copying the data from the source storage system to the target storage system.
The most similar prior art to the inventions of the instant application is a combination of U.S. Patent No. 9,075,532 ("Bromley") in view of U.S. Patent No. 8,099,571 ("Driscoll") in view of U.S. Patent No. 9,959,061 ("Natanzon") in view of USPGPUB 2012/0136841 ("Ambat") and further in view of U.S. Patent No. 8,458,144 ("Maydew").  The combination of Bromley, Driscoll, Natanzon, Ambat, and Maydew teaches a system in which deduplication operations are performed.
The combination of Bromley, Driscoll, Natanzon, Ambat, and Maydew neither teaches nor suggests the claimed combination of features of the instant application.  Specifically, the claimed feature of "" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Bromley, Driscoll, Natanzon, Ambat, and Maydew.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135